PER CURIAM.
Darrell James Parks appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Parks v. Williams, No. CA-01-287 (E.D.Va. Nov. 6, 2001). We deny Parks’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.